DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/926,839 filed on July 13, 2020 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3, 10, and 17 recites the limitations "its operational domain", “its sensors”, its state estimation”, “its motion control”. The use of possessive pronoun is unclear in the claim language. It is unclear as to whether or not the pronoun is referring to the autonomous vehicle. Clarification is required.  
 	Claims 5, 12, and 19 recites the limitations "its input", The use of possessive pronoun is unclear in the claim language. It is unclear as to what “its’ represent here. Clarification is required.  
Claim 4, 11, and 17 recites the limitation "the full general AD function". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 8, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward methods.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patent eligible subject matter.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward and abstract idea: 
“receiving a plurality of transfer functions for a plurality of different parts of a full autonomous driving (AD) function general design space;
combining the plurality of transfer functions to generate a general AD function multi-dimensional design space and analysis flow;
defining a plurality of AD function dimensioning scenarios and loads to obtain related AD function sub-problem definitions and sub-design space analysis flows;
incorporating robustness demands by applying a plurality of sigma targets to the dimensioning scenarios and loads and problem analysis flow objectives and constraints to identify design domain robust solutions considering noises and tolerances of input design parameters; and
applying one or more of weighed optimization and data mining to rank and extract interdependency patterns and relations among the dimensioning scenarios and design domain robust solutions to generate an AD function Sense-Act-interdependency relations map including AD system design parameters and AD function decision and control parameters;”

This is an abstract idea that is:  performing mathematical calculation and operation as seen above in the claim language quoted. Note that the claim recites combining the transfer functions, obtaining related AD function sub-problem definition and sub-design space, applying a plurality of sigma targets to the dimensioning scenarios, identify design domain robust solutions considering noises and tolerances of input design parameters, applying weighted optimization and data mining to rank and extract interdependency pattern and relations among the dimensioning scenarios….to generate an AD function Sense-Act-interdependency relations map including AD system parameters. Thus, the claim recites mathematical concept because the claim explicitly recites a mathematical formula or calculation. Therefore, it can be seen that the claims clearly satisfy the first prong.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in a particular machine or manufacture (it is noted that claims 3, 10 and 17 state “its sensor” “autonomous vehicle” but this merely claims the ultimate source of the data and not a component of the system performing the method).  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Note: while claims 1, 8 and 15 do not claimed presentation or output that could be considered a practical application.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Applicant’s claims merely recite the use of generic computer components, e.g.  “processor”.  Since the abstract ideas in Applicant’s claims are implemented using generic computer components and there are no further limitations or structural elements that go beyond the generic computer components, it can clearly be seen that the mathematical operations in claims 1, 8 and 15 are not integrated into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Thus, since the claims 1, 8 and 15 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Dependent claims 2-7, 9-14 and 16-20 recite limitations that are abstract idea that performing mathematical calculations and operation as seen in the independent claims above and are therefore directed toward non-statutory subject matter.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Keski-Luopa et al. (US 2018/0255705) defines general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661